DETAILED ACTION
Status
This Office Action is responsive to preliminary claim amendments filed for No. 17/051,722 on October 29, 2020. Please note: Claims 3, 5-7, 9, 10, 12, 13, 15 and 17 have been amended. Claims 1-18 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:
	In lines 7-8 of Claim 12: “the pull-down sub-circuit includes a third sub-circuit” should read “the pull-down sub-circuit includes a third transistor” because in lines 21-23 reference to “the third transistor” not “the third .
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
	“the output control sub-circuit is configured to transmit a first clock signal received at the first clock signal terminal to the first energy storage sub-circuit under control of a voltage of the pull-up node”, “the first energy storage sub-circuit is configured to store the voltage of the pull-up node, and boost the voltage of the pull-up node under action of the first clock signal”, and “the output sub-circuit is configured to transmit the boosted voltage of the pull-up node to the signal output terminal under the control of the voltage of the pull-up node” in claim  1; 
	“the pull-down sub-circuit is coupled to a second clock signal terminal, the signal output terminal and a first voltage terminal, and is configured to transmit a first voltage signal received at the first voltage terminal to the signal output terminal in response to a second clock signal received at the second clock signal terminal” in claim 3; 
	“the input sub-circuit is coupled to a signal input terminal, a second voltage terminal and the pull-up node, and is configured to transmit a second voltage signal received at the second voltage terminal to the pull-up node in response to an input signal received at the signal input terminal”, “the reset sub-circuit is coupled to a reset signal terminal, a first voltage terminal and the pull-up node, and is configured to transmit a first voltage signal received at the first voltage terminal to the pull-up node in response to a reset signal received at the reset signal terminal” in claim 7; 
	“the node control sub-circuit is configured to transmit first voltage signal received at the first voltage terminal to the pull-down node in response to the voltage of the pull-up node and second voltage signal received at the second voltage terminal; and to transmit the second voltage signal received at the second voltage terminal to the pull-down node in response to the voltage of the pull-up node and the second voltage signal received at the second voltage terminal”, “the first noise reduction sub-circuit is coupled to the pull-up node, the pull-down node and the first voltage terminal, and is configured to transmit the first voltage signal received at the first voltage terminal to the pull-up node under control of a voltage of the pull-down node” and “the second noise reduction sub-circuit is coupled to the pull-down node, the first voltage terminal and the signal output terminal, and is configured to transmit the first voltage signal received at the first voltage terminal to the signal output terminal under the control of the voltage of the pull-down node” in claim 9; 
	“the pull-down sub-circuit being turned on under the control of the second clock signal transmitted by the second clock signal terminal, to transmit the first voltage signal received at the first voltage terminal to the signal output terminal” in claim 16; 
	“keeping, by the second energy storage sub-circuit, the voltage of the pull-up node stable in a process of transmitting the boosted voltage of the pull-up node to the signal output terminal” in claim 17; 
	“the input sub-circuit being turned on under the control of an input signal transmitted by a signal input terminal, to transmit a second voltage signal received at a second voltage terminal to the pull-up node”, “transmitting, by the node control sub-circuit, the first voltage signal received at the first voltage terminal to the pull-down node in response to the voltage of the pull-up node and the second voltage signal received at the second 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyayama et al. (US 20080187089 A1), hereinafter Miyayama, in view of Lebrun et al. (US 20110134107 A1), hereinafter Lebrun.

Regarding Claim 1, Miyayama teaches:
A shift register (FIG. 12), comprising a pull-up node (N1), an output control sub-circuit, a first energy storage sub-circuit and an output sub-circuit (See annotated FIG. 12 below, showing the claimed sub-circuits), wherein 
the output control sub-circuit (See Applicant’s FIG. 5: 101 and paragraph [0111]; The Examiner is interpreting the structure corresponding to the claimed sub-circuit as being a transistor, and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f), as discussed in the above “Claim Interpretation” section) is coupled to the pull-up node, a first clock signal terminal (CK1) and the first energy storage sub-circuit (See annotated FIG. 12 below, showing the claimed coupling of the output control sub-circuit to N1, CK1 and the first energy storage sub-circuit); and the output control sub-circuit is configured to transmit a first clock signal (CLKA) received at the first clock signal terminal to the first energy storage sub-circuit under control of a voltage of the pull-up node (See paragraph [0053]; See FIGS. 3 and 12: Q1 in the output control sub-circuit is turned on under the control of the voltage of N1, to transmit the first clock signal CLKA received at the first clock signal terminal CK1 to the first energy storage sub-circuit C1);
the first energy storage sub-circuit (See Applicant’s FIG. 5: 201 and paragraph [0111]; The Examiner is interpreting the structure corresponding to the claimed sub-circuit as being a capacitor and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f), as discussed in the above “Claim Interpretation” section) is coupled to the pull-up node and the output control sub-circuit (See annotated FIG. 12 below, showing the claimed coupling of the first energy storage sub-circuit to N1 and the output control sub-circuit); and the first energy storage sub-circuit is configured to store the voltage of the pull-up node (See paragraph [0053]: the voltage of the pull-up node N1 raises to VDD-Vth(Q3) during the charging period, and is subsequently boosted to a higher level due to the capacitor C1. Therefore, it is apparent that C1 in the first energy storage sub-circuit stores the voltage of N1 during the charging period in order to boost the voltage at N1 higher subsequently), and boost the voltage of the pull-up node under action of the first clock signal (See paragraph [0055]); and
a signal output terminal (FIG. 12: OUT).

    PNG
    media_image1.png
    531
    654
    media_image1.png
    Greyscale

Miyayama does not explicitly teach:
the output sub-circuit is coupled to the pull-up node and a signal output terminal; and 
the output sub-circuit is configured to transmit the boosted voltage of the pull-up node to the signal output terminal under the control of the voltage of the pull-up node.
However, in the same field of endeavor, shift registers (Lebrun, paragraph [0001]), Lebrun teaches:
An output sub-circuit (FIG. 3: T5) is coupled to a pull-up node (Pn) and a signal output terminal (Sn) (See FIG. 3: T5 is coupled to Pn and Sn); and 
(See Applicant’s FIG. 5: 102 and paragraph [0117]; The Examiner is interpreting the structure corresponding to the claimed sub-circuit as being a transistor and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f), as discussed in the above “Claim Interpretation” section) is configured to transmit a boosted voltage of the pull-up node to the signal output terminal under the control of the voltage of the pull-up node (See paragraph [0063]; See FIG. 2b: at tn, a boosted voltage of Pn is transmitted to Sn under the control of the voltage of Pn).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shift register (as taught by Miyayama) by including the claimed output sub-circuit (as taught by Lebrun). Doing so would makes it possible to obtain a circuit that has a longer lifespan with constant Vgon, compared to the same circuit without the transistor T5 (See Lebrun, paragraph [0077]).

Regarding Claim 2, Miyayama in view of Lebrun teaches all of the elements of the claimed invention, as stated above. Furthermore, Miyayama in view of Lebrun teaches:
The shift register according to claim 1, wherein 
the output control sub-circuit includes a first transistor (Q1), a control electrode of the first transistor is coupled to the pull-up node, a first electrode of the first transistor is coupled to the first clock signal terminal, and a second electrode of the first transistor is coupled to the first energy storage sub-circuit (See annotated Miyayama, FIG. 12 below, showing the claimed coupling of Q1 to N1, CK1 and the first energy storage sub-circuit);
the first energy storage sub-circuit includes a first capacitor (C1), a first terminal of the first capacitor is coupled to the pull-up node, and a second terminal of the first capacitor is coupled to the second electrode of the first transistor (See Miyayama, annotated FIG. 12 below, showing the claimed coupling of C1 to N1 and the second electrode of Q1); and
the output sub-circuit includes a second transistor (T5), a control electrode of the second transistor is coupled to the pull-up node, a first electrode of the second transistor is coupled to the pull-up node, and a second electrode of the second transistor is coupled to the signal output terminal (See Lebrun, FIG. 3: T5 coupled to in the claimed manner to Pn and Sn).

    PNG
    media_image1.png
    531
    654
    media_image1.png
    Greyscale


Regarding Claim 3, Miyayama in view of Lebrun as relied upon above does not explicitly teach:
The shift register according to claim 1, further comprising a pull-down sub-circuit, wherein 
the pull-down sub-circuit  is coupled to a second clock signal terminal, the signal output terminal and a first voltage terminal, and is configured to transmit a first voltage signal received at the first voltage terminal to the signal output terminal in response to a second clock signal received at the second clock signal terminal.
However, Miyayama teaches with regard to another embodiment:
A shift register comprising a pull-down sub-circuit (See annotated FIG. 18 below), wherein 
the pull-down sub-circuit (See Applicant’s FIG. 5: 103 and paragraph [0083]; The Examiner is interpreting the structure corresponding to the claimed sub-circuit as being a transistor and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f), as discussed in the above “Claim Interpretation” section) is coupled to a second clock signal terminal (CK2), a signal output terminal (OUT) and a first voltage terminal (S1) (See annotated Miyayama, FIG. 12 below, showing the claimed coupling of the pull-down sub-circuit to CK2, OUT and S1), and is configured to transmit a first voltage signal (VSS) received at the first voltage terminal to the signal output terminal in response to a second clock signal (CLKB) received at the second clock signal terminal (See paragraph [0148]).



    PNG
    media_image2.png
    424
    512
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shift register (as taught by Miyayama in view of Lebrun as relied upon above) by including the claimed pull-down sub-circuit (as taught by Miyayama). Doing so would allow for the output signal to be kept at a low level, which prevents the occurrence of output signal as an error signal (See Miyayama, paragraph [0149]).

Claim 4, Miyayama in view of Lebrun teaches all of the elements of the claimed invention, as stated above. Furthermore, Miyayama teaches:
The shift register according to claim 3, wherein the pull-down sub-circuit includes a third transistor (Q14), a control electrode of the third transistor is coupled to the second clock signal terminal, a first electrode of the third transistor is coupled to the first voltage terminal, and a second electrode of the third transistor is coupled to the signal output terminal (See annotated Miyayama, FIG. 12 below, showing the claimed coupling of Q14 to CK2, S1 and OUT).

    PNG
    media_image2.png
    424
    512
    media_image2.png
    Greyscale

Regarding Claim 7, Miyayama in view of Lebrun teaches all of the elements of the claimed invention, as stated above. Furthermore, Miyayama teaches:
The shift register according to claim 1, further comprising an input sub-circuit and a reset sub-circuit (See annotated FIG. 12 below, showing the claimed sub-circuits), wherein 
the input sub-circuit (See Applicant’s FIG. 5: 104 and paragraph [0083]; The Examiner is interpreting the structure corresponding to the claimed sub-circuit as being a transistor and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f), as discussed in the above “Claim Interpretation” section) is coupled to a signal input terminal (IN1), a second voltage terminal (S2) and the pull-up node (N1) (See annotated FIG. 12 below, showing the claimed coupling of the input sub-circuit to IN1, S2 and N1), and is configured to transmit a second voltage signal (VDD) received at the second voltage terminal to the pull-up node in response to an input signal received at the signal input terminal (See paragraphs [0053] and [0075]; See FIGS. 8 and 12: Q3D in the input sub-circuit is turned on under the control of Gk-1, to transmit VDD to N1); and
the reset sub-circuit (See Applicant’s FIG. 5: 105 and paragraph [0083]; The Examiner is interpreting the structure corresponding to the claimed sub-circuit as being a transistor and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f), as discussed in the above “Claim Interpretation” section) is coupled to a reset signal terminal (RST), a first voltage terminal (S1) and the pull-up node (N1) (See annotated FIG. 12 below, showing the claimed coupling of the reset sub-circuit to RST, S1 and N1), and is configured to transmit a first voltage signal received at the first voltage terminal to the pull-up node in response to a reset signal (Gk+1) received at the reset signal terminal (See paragraph [0058]) (See FIGS. 3 and 12: Q4 in the reset sub-circuit is turned on in response to Gk+1, to transmit VSS to N1).

    PNG
    media_image3.png
    531
    654
    media_image3.png
    Greyscale

Regarding Claim 8, Miyayama in view of Lebrun teaches all of the elements of the claimed invention, as stated above. Furthermore, Miyayama teaches:
The shift register according to claim 7, wherein 
the input sub-circuit includes a fourth transistor (Q3D), a control electrode of the fourth transistor is coupled to the signal input terminal (IN1), a first electrode of the fourth transistor is coupled to the second voltage terminal (S2), and a second electrode of the fourth transistor is coupled to the pull-up node (N1) (See annotated FIG. 12 below, showing the claimed coupling of Q3D to IN1, S2 and N1); and
the reset sub-circuit includes a fifth transistor (Q4), a control electrode of the fifth transistor is coupled to the reset signal terminal (RST), a first electrode of the fifth transistor is coupled to the first voltage terminal (S1), and a second electrode of the fifth transistor is coupled to the pull-up node (N1) (See annotated FIG. 12 below, showing the claimed coupling of Q4 to RST, S1 and N1).

    PNG
    media_image3.png
    531
    654
    media_image3.png
    Greyscale

Regarding Claim 9, Miyayama in view of Lebrun teaches all of the elements of the claimed invention, as stated above. Furthermore, Miyayama teaches:
The shift register according to claim 1, further comprising a pull-down node (N2), a node control sub-circuit, a first noise reduction sub-circuit and a second noise reduction sub-circuit (See annotated FIG. 12 below, showing the claimed sub-circuits), wherein 
the node control sub-circuit is coupled to a second voltage terminal (S2), the pull-up node (N1), a first voltage terminal (S1) and the pull-down node (N2) (See annotated FIG. 12 below, showing the claimed coupling of the node control sub-circuit to S2, N1, S1 and N2);
the node control sub-circuit (See Applicant’s FIG. 5: 106 and paragraph [0083]; The Examiner is interpreting the structure corresponding to the claimed sub-circuit as being transistors and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f), as discussed in the above “Claim Interpretation” section) is configured to transmit a first voltage signal (VSS) received at the first voltage terminal (S1) to the pull-down node (N2) in response to the voltage of the pull-up node (N1) and a second voltage signal (VDD) received at the second voltage terminal (S2) (See paragraph [0095]) (See FIGS. 3 and 12: Q5 and Q6 in the node control sub-circuit transmit VSS to N2 in response to the voltage of N1 and VDD); and to transmit the second voltage signal received at the second voltage terminal to the pull-down node in response to the voltage of the pull-up node and the second voltage signal received at the second voltage terminal (See paragraph [0095]) (See FIGS. 3 and 12: Q5 and Q6 in the node control sub-circuit transmit VSS to N2 in response to a voltage of N1 and VDD);
the first noise reduction sub-circuit (See Applicant’s FIG. 5: 107 and paragraph [0083]; The Examiner is interpreting the structure corresponding to the claimed sub-circuit as being a transistor and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f), as discussed in the above “Claim Interpretation” section) is coupled to the pull-up node (N1), the pull-down node (N2) and the first voltage terminal (S1) (See annotated FIG. 12 below, showing the claimed coupling of the first noise reduction sub-circuit to N1, N2 and S1), and is configured to transmit the first voltage signal received at the first voltage terminal to the pull-up node under control of a voltage of the pull-down node (See paragraph [0099]) (See FIGS. 3 and 12: Q7 in the first noise reduction sub-circuit is turned on under the control of the voltage of N2, to transmit VSS to N1); and
the second noise reduction sub-circuit (See Applicant’s FIG. 5: 108 and paragraph [0083]; The Examiner is interpreting the structure corresponding to the claimed sub-circuit as being a transistor and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f), as discussed in the above “Claim Interpretation” section) is coupled to the pull-down node (N2), the first voltage terminal (S1) and the signal output terminal (OUT) (See annotated FIG. 12 below, showing the claimed coupling of the second noise reduction sub-circuit to N2, S1 and OUT), and is configured to transmit the first voltage signal received at the first voltage terminal to the signal output terminal under the control of the voltage of the pull-down node (See paragraph [0058] and [0095]) (See FIGS. 3 and 12: Q2 in the second noise reduction sub-circuit is turned on under the control of the voltage of N2, to transmit VSS to OUT).

    PNG
    media_image4.png
    531
    654
    media_image4.png
    Greyscale

Regarding Claim 10, Miyayama in view of Lebrun teaches all of the elements of the claimed invention, as stated above. Furthermore, Miyayama teaches:
The shift register according to claim 9, wherein 
the node control sub-circuit includes a sixth transistor (Q5) and a seventh transistor (Q6); a control electrode of the sixth transistor is coupled to the second voltage terminal (S2), a first electrode of the sixth transistor is coupled to the second voltage terminal (S2), and a second electrode of the sixth transistor is coupled to the pull-down node (N2) (See annotated FIG. 12 below, showing the claimed coupling of Q5 to S2 and N2); a control electrode of the seventh transistor is coupled to the pull-up node (N1), a first electrode of the seventh transistor is coupled to the first voltage terminal (S1), and a second electrode of the seventh transistor is coupled to the pull-down node (N2) (See annotated FIG. 12 below, showing the claimed coupling of Q6 to N1, S1 and N2);
(Q7), a control electrode of the eighth transistor is coupled to the pull-down node (N2), a first electrode of the eighth transistor is coupled to the first voltage terminal (S1), and a second electrode of the eighth transistor is coupled to the pull-up node (N1) (See annotated FIG. 12 below, showing the claimed coupling of Q7 to N2, S1 and N1); and
the second noise reduction sub-circuit includes a ninth transistor (Q2), a control electrode of the ninth transistor is coupled to the pull-down node (N2), a first electrode of the ninth transistor is coupled to the first voltage terminal (S1), and a second electrode of the ninth transistor is coupled to the signal output terminal (OUT) (See annotated FIG. 12 below, showing the claimed coupling of Q2 to N2, S1 and OUT).

    PNG
    media_image4.png
    531
    654
    media_image4.png
    Greyscale


Regarding Claim 12, Miyayama in view of Lebrun teaches all of the elements of the claimed invention, as stated above. Furthermore, Miyayama in view of Lebrun teaches:
(N2), a node control sub-circuit, a first noise reduction sub-circuit and a second noise reduction sub-circuit (See annotated Miyayama, FIG. 12 below, showing the claimed sub-circuits); wherein 
the output control sub-circuit includes a first transistor (Q1), the first energy storage sub-circuit includes a first capacitor (C1) (See annotated Miyayama, FIG. 12 below), the output sub-circuit includes a second transistor (See Lebrun, FIG. 3: T5), the input sub-circuit includes a fourth transistor (Q3D), the reset sub-circuit includes a fifth transistor (Q4), the node control sub-circuit includes a sixth transistor (Q5) and a seventh transistor (Q6), the first noise reduction sub-circuit includes an eighth transistor (Q7), and the second noise reduction sub-circuit includes a ninth transistor (Q2) (See annotated Miyayama, FIG. 12 below);
a control electrode of the first transistor (Q1) is coupled to the pull-up node (N1), a first electrode of the first transistor is coupled to the first clock signal terminal (CK1), and a second terminal of the first transistor is coupled to a second terminal of the first capacitor (C1) (See annotated Miyayama, FIG. 12 below, showing the claimed coupling of Q1 to N1, CK1 and C1);
a first terminal of the first capacitor (C1) is coupled to the pull-up node (N1), and is further coupled to the control electrode of the first transistor (Q1) (See Miyayama, annotated FIG. 12 below, showing the claimed coupling of C1 to N1 and the control electrode of Q1);
a control electrode of the second transistor is coupled to the pull-up node, a first electrode of the second transistor is coupled to the pull-up node, and a second electrode of the second transistor is coupled to the signal output terminal (See Lebrun, FIG. 3, showing the claimed connected of T5 to Pn, and Output);
a control electrode of the fourth transistor (Q3D) is coupled to a signal input terminal (IN1), a first electrode of the fourth transistor is coupled to a second voltage terminal (S2), and a second electrode of the fourth transistor is coupled to the pull-up node (N1) (See annotated FIG. 12 below, showing the claimed coupling of Q3D to IN1, S2 and N1);
a control electrode of the fifth transistor (Q4) is coupled to a reset signal terminal (RST), a first electrode of the fifth transistor is coupled to the first voltage terminal (S1), and a second electrode of the fifth transistor is coupled to the pull-up node (N1) (See annotated FIG. 12 below, showing the claimed coupling of Q4 to RST, S1 and N1);
(Q5) is coupled to the second voltage terminal (S2), a first electrode of the sixth transistor is coupled to the second voltage terminal (S2), and a second electrode of the sixth transistor is coupled to the pull-down node (N2) (See annotated FIG. 12 below, showing the claimed coupling of Q5 to S2 and N2);
a control electrode of the seventh transistor (Q6) is coupled to the pull-up node (N1), a first electrode of the seventh transistor is coupled to the first voltage terminal, and a second electrode of the seventh transistor is coupled to the pull-down node (N2) (See annotated FIG. 12 below, showing the claimed coupling of Q6 to N1, S1 and N2);
a control electrode of the eighth transistor (Q7) is coupled to the pull-down node (N2), a first electrode of the eighth transistor is coupled to the first voltage terminal (S1), and a second electrode of the eighth transistor is coupled to the pull-up node (N1) (See annotated FIG. 12 below, showing the claimed coupling of Q7 to N2, S1 and N1); and
a control electrode of the ninth transistor (Q2) is coupled to the pull-down node (N2), a first electrode of the ninth transistor is coupled to the first voltage terminal (S1), and a second electrode of the ninth transistor is coupled to the signal output terminal (OUT) (See annotated FIG. 12 below, showing the claimed coupling of Q2 to N2, S1 and OUT).

    PNG
    media_image5.png
    531
    654
    media_image5.png
    Greyscale

Miyayama in view of Lebrun as relied upon above does not explicitly teach:
The shift register according to claim 1, further comprising a pull-down sub-circuit; wherein 
the pull-down sub-circuit includes a third sub-circuit;
a control electrode of the third transistor is coupled to a second clock signal terminal, a first electrode of the third transistor is coupled to a first voltage terminal, and a second electrode of the third transistor is coupled to the signal output terminal.
However, Miyayama teaches with regard to another embodiment:
A shift register comprising a pull-down sub-circuit (See annotated FIG. 18 below), wherein 
the pull-down sub-circuit includes a third sub-circuit (FIG. 18: Q14);
a control electrode of the third transistor is coupled to a second clock signal terminal (CK2), a first electrode of the third transistor is coupled to a first voltage terminal (S1), and a second electrode of the third (OUT) (See annotated FIG. 12 below, showing the claimed coupling of Q14 toCK2, S1 and OUT).



    PNG
    media_image2.png
    424
    512
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shift register (as taught by Miyayama in view of Lebrun as relied upon above) by including the claimed pull-down sub-circuit (as taught by Miyayama). Doing so would allow for the output signal to be kept at a low level, which prevents the occurrence of output signal as an error signal (See Miyayama, paragraph [0149]).

Regarding Claim 13, Miyayama in view of Lebrun teaches all of the elements of the claimed invention, as stated above. Furthermore, Miyayama teaches:
(FIG. 2), comprising at least two cascaded shift registers (SR1 – SRD) according to claim 1, wherein 
a signal input terminal (IN1) of a first stage shift register (SR1) is coupled to a start signal terminal (ST) (See FIG. 2);
a signal input terminal (IN1) of any stage shift register other than the first stage shift register (SR2 – SRD) is coupled to a signal output terminal (OUT) of a previous stage shift register of the any stage shift register (See FIG. 2: SR2 – SRD have IN2 coupled to OUT of a previous stage shift register);
a reset signal terminal (RST) of any stage shift register other than a last stage shift register (SR1 – SRn) is coupled to a signal output terminal of a next stage shift register of this any stage shift register (See FIG. 2: SR1 – SRn have RST coupled to OUT of a next stage shift register); and
a reset signal terminal (RST) of the last stage shift register (SRD) is coupled to a separately provided signal terminal (EN) for outputting a reset signal (See FIG. 2: SRD is coupled to EN separately; See paragraph [0049]), or (Examiner’s note: due to the use of the term “or” the Examiner is interpreting the limitation as being met is one of the conditions listed in the alternative is met) is coupled to the start signal terminal.

Regarding Claim 14, Miyayama in view of Lebrun teaches all of the elements of the claimed invention, as stated above. Furthermore, Miyayama teaches:
A display device, comprising the gate driver circuit according to claim 13 (See paragraph [0041]).

Regarding Claim 15, Miyayama in view of Lebrun teaches all of the elements of the claimed invention, as stated above. Furthermore, Miyayama teaches:
A driving method for a shift register (See the method depicted by Miyayama, FIGS. 3, 4 and 8, and described further below), applied to the shift register according to claim 1 (See the above discussion of claim 1), the driving method comprising a frame cycle (See Miyayama, FIG. 4, showing one frame cycle) including a charging period (See Miyayama, FIG. 3: t1 – t2) and an outputting period (See Miyayama, FIG. 3: t2 – t3), wherein 
the charging period includes:
	the output control sub-circuit being turned on under the control of the voltage of the pull-up node, to transmit the first clock signal received at the first clock signal terminal to the first energy storage sub-circuit (See Miyayama, paragraph [0053]; See Miyayama, FIGS. 3 and 12: Q1 in the output control sub-circuit is turned on under the control of the voltage of N1, to transmit the first clock signal CLKA received at the first clock signal terminal CK1 to the first energy storage sub-circuit C1); and
	storing, by the first energy storage sub-circuit, the voltage of the pull-up node (See Miyayama, paragraph [0053]: the voltage of the pull-up node N1 raises to VDD-Vth(Q3) during the charging period, and is subsequently boosted to a higher level due to the capacitor C1. Therefore, it is apparent that C1 in the first energy storage sub-circuit stores the voltage of N1 during the charging period in order to boost the voltage at N1 higher subsequently); and
the outputting period includes:
	the output control sub-circuit being turned on under the control of the voltage of the pull-up node, to transmit the first clock signal to the first energy storage sub-circuit (See Miyayama, paragraph [0054]; See Miyayama, FIGS. 3 and 12: Q1 in the output control sub-circuit is turned on under the control of the voltage of N1, to transmit the first clock signal CLKA to the first energy storage sub-circuit C1);
	boosting, by the first energy storage sub-circuit, the voltage of the pull-up node in response to the first clock signal (See paragraph [0055]); and
	transmitting, by the output sub-circuit, the boosted voltage of the pull-up node to the signal output terminal under the control of the voltage of the pull-up node (See Lebrun, paragraph [0063]; See FIG. 2b: at tn, a boosted voltage of Pn is transmitted to Sn under the control of the voltage of Pn).

Regarding Claim 16, Miyayama in view of Lebrun as relied upon above does not explicitly teach:
The driving method according to claim 15, wherein in a case where the shift register further includes a pull-down sub-circuit, the charging period further includes:
the pull-down sub-circuit being turned on under the control of a second clock signal transmitted by a second clock signal terminal, to transmit a first voltage signal received at a first voltage terminal to the signal output terminal.
However, Miyayama teaches with regard to another embodiment:
A shift register includes a pull-down sub-circuit (See annotated FIG. 18 below), a charging period further includes: 
(See Applicant’s FIG. 5: 103 and paragraph [0083]; The Examiner is interpreting the structure corresponding to the claimed sub-circuit as being a transistor and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f), as discussed in the above “Claim Interpretation” section) being turned on under the control of a second clock signal (CKB) transmitted by a second clock signal terminal (CK2), to transmit a first voltage signal (VSS) received at a first voltage terminal (S1) to the signal output terminal (OUT) (See paragraph [0148]).


    PNG
    media_image2.png
    424
    512
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shift register (as taught by Miyayama in view of Lebrun as relied upon above) by including the claimed pull-down sub-circuit (as taught by Miyayama). Doing so would allow for the output signal to be kept at a low level, which prevents the occurrence of output signal as an error signal (See Miyayama, paragraph [0149]).



    PNG
    media_image2.png
    424
    512
    media_image2.png
    Greyscale


Regarding Claim 18, Miyayama in view of Lebrun teaches all of the elements of the claimed invention, as stated above. Furthermore, Miyayama teaches:
The driving method according to claim 16, wherein in a case where the shift register further comprises a pull-down node (N2), an input sub-circuit, a reset sub-circuit, a node control sub-circuit, a first noise reduction sub-circuit and a second noise reduction sub-circuit (See annotated FIG. 12 below, showing the claimed sub-circuits), 
the charging period further includes:
	the input sub-circuit (See Applicant’s FIG. 5: 104 and paragraph [0083]; The Examiner is interpreting the structure corresponding to the claimed sub-circuit as being a transistor and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f), as discussed in the above “Claim Interpretation” section) being turned on under the control of an input signal (Gk-1) transmitted by a signal input terminal (IN1), to transmit a second voltage signal (VDD) received at a second voltage terminal (S2) to the (N1) (See paragraphs [0053] and [0075]; See FIGS. 8 and 12: Q3D in the input sub-circuit is turned on under the control of Gk-1, to transmit VDD to N1); and
	transmitting, by the node control sub-circuit (See Applicant’s FIG. 5: 106 and paragraph [0083]; The Examiner is interpreting the structure corresponding to the claimed sub-circuit as being transistors and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f), as discussed in the above “Claim Interpretation” section), the first voltage signal received at the first voltage terminal to the pull-down node in response to the voltage of the pull-up node and the second voltage signal received at the second voltage terminal (See paragraph [0095]) (See FIGS. 3 and 12: Q5 and Q6 in the node control sub-circuit transmit VSS to N2 in response to the voltage of N1 and VDD);
the driving method further comprises a resetting period after the outputting period (See FIG. 3: t3 – t4), and the resetting period includes:
	the reset sub-circuit  (See Applicant’s FIG. 5: 105 and paragraph [0083]; The Examiner is interpreting the structure corresponding to the claimed sub-circuit as being a transistor and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f), as discussed in the above “Claim Interpretation” section) being turned on under control of a reset signal (Gk+1) transmitted by a reset signal terminal (RST), to output the first voltage signal received at the first voltage terminal to the pull-up node (See paragraph [0058]) (See FIGS. 3 and 12: Q4 in the reset sub-circuit is turned on under control of Gk+1, to output VSS to the N1);
	transmitting, by the node control sub-circuit, the second voltage signal received at the second voltage terminal to the pull-down node in response to the voltage of the pull-up node and the second voltage signal received at the second voltage terminal (See paragraph [0095]) (See FIGS. 3 and 12: Q5 and Q6 in the node control sub-circuit transmit VSS to N2 in response to the voltage of N1 and VDD);
	the first noise reduction sub-circuit (See Applicant’s FIG. 5: 107 and paragraph [0083]; The Examiner is interpreting the structure corresponding to the claimed sub-circuit as being a transistor and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f), as discussed in the above “Claim Interpretation” section) being turned on under the control of the voltage of the pull-down node, to transmit the first voltage signal received at the first voltage terminal to the pull-up node (See paragraph [0099]) (See FIGS. 3 and 12: Q7 in the first noise reduction sub-circuit is turned on under the control of the voltage of N2, to transmit VSS to N1);
	the second noise reduction sub-circuit being turned on under the control of the voltage of the pull-down node, to transmit the first voltage signal received at the first voltage terminal to the signal output terminal (See paragraph [0058] and [0095]) (See FIGS. 3 and 12: Q2 in the second noise reduction sub-circuit is turned on under the control of the voltage of N2, to transmit VSS to OUT); and
	the pull-down sub-circuit being turned on under the control of the second clock signal transmitted by the second clock signal terminal, to transmit the first voltage signal received at the first voltage terminal to the signal output terminal (See paragraph [0148]); and 
the driving method further comprises a noise reduction period after the resetting period and before a next frame cycle (See FIG. 3: the period after t4, below the next frame cycle (before the end of the current frame cycle shown in FIG. 4)), and the noise reduction period includes:
	the second noise reduction sub-circuit (See Applicant’s FIG. 5: 108 and paragraph [0083]; The Examiner is interpreting the structure corresponding to the claimed sub-circuit as being a transistor and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f), as discussed in the above “Claim Interpretation” section) being kept on under the control of the voltage of the pull-down node, to transmit the first voltage signal received at the first voltage terminal to the signal output terminal (See paragraph [0058] and [0095]) (See FIGS. 3 and 12: Q2 in the second noise reduction sub-circuit is turned on under the control of the voltage of N2, to transmit VSS to OUT. As shown in FIG. 3, N1 remains low after t4, and therefore N2 remains high due to the operation of Q5 and Q6, keeping Q2 on after t4).

    PNG
    media_image5.png
    531
    654
    media_image5.png
    Greyscale

Claims 5, 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miyayama in view of Lebrun as applied to claims 1 and 15 above, and further in view of Wang et al. (US 20180233099 A1), hereinafter Wang and Tan et al. (US 20150043703 A1), hereinafter Tan.

Regarding Claim 5, Miyayama in view of Lebrun does not explicitly teach:
The shift register according to claim 1, further comprising a second energy storage sub-circuit, wherein 
the second energy storage sub-circuit (See Applicant’s FIG. 5: 202 and paragraph [0063]; The Examiner is interpreting the structure corresponding to the claimed sub-circuit as being a capacitor and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f), as discussed in the above “Claim Interpretation” section) is coupled between the first energy storage sub-circuit and the signal output 
However, in the same field of endeavor, shift registers (Wang, paragraph [0001]), Wang teaches:
a second energy storage sub-circuit (FIG. 5b: 30), wherein 
the second energy storage sub-circuit (See Applicant’s FIG. 5: 202 and paragraph [0063]; The Examiner is interpreting the structure corresponding to the claimed sub-circuit as being a capacitor and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f), as discussed in the above “Claim Interpretation” section) is coupled between a first energy storage sub-circuit (C) and a signal output terminal (Output) (See FIG. 5b: 30 coupled between C and Output), and is configured to keep a voltage of a pull-up node (PU) stable in a process of transmitting a boosted voltage of the pull-up node to the signal output terminal (See paragraph [0039]; Therefore, since M2 functions to denoise Qn, it keeps a voltage of a pull-up node (PU) stable in a process of transmitting a boosted voltage of the pull-up node to the signal output terminal (i.e., during the process in paragraph [0086])).
	Wang does not explicitly teach that the second energy storage sub-circuit has the structure of the claimed second energy storage sub-circuit (a capacitor and structural equivalents thereof).
	However, in the same field of endeavor, shift registers (Tan, paragraph [0002]), Tan teaches:
	A second energy storage sub-circuit (See FIG. 4: C2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shift register (as taught by Miyayama in view of Lebrun) by including the claimed second energy storage sub-circuit (as taught by Wang and Tan). Specifically, it would have been obvious to add the second energy storage sub-circuit taught by Wang, where the structure is a capacitor, as taught by Tan (See Tan, FIGS. 4 and 7: diode-connected transistor T2 can be replaced by a capacitor C2. Therefore, M2 in FIG. 5b of Wang could have been implemented as a capacitor). Doing so would have reduced the noise of the output of the shift register (See Wang, paragraph [0039]).

Regarding Claim 6, Miyayama in view of Lebrun, in further view of Wang and Tan teaches all of the elements of the claimed invention, as stated above. Furthermore, Miyayama in view of Lebrun, in further view of Wang and Tan teaches:
(See Tan, FIG. 4: C2; Wang was modified to implement 30 as a capacitor), and a first terminal of the second capacitor is coupled to the signal output terminal; and in a case where the first energy storage sub-circuit includes a first capacitor (See Miyayama, FIG. 12: C1), a second terminal of the second capacitor is coupled to the first energy storage sub-circuit (See Wang, FIG. 5b: M2 has a first terminal coupled to Output, and a second terminal coupled to C) .

Regarding Claim 17, Miyayama in view of Lebrun does not explicitly teach:
The driving method according to claim 15, wherein in a case where the shift register further includes a second energy storage sub-circuit, the outputting period further includes:
keeping, by the second energy storage sub-circuit, the voltage of the pull-up node stable in a process of transmitting the boosted voltage of the pull-up node to the signal output terminal.
However, in the same field of endeavor, shift registers (Wang, paragraph [0001]), Wang teaches:
in a case where the shift register further includes a second energy storage sub-circuit (FIG. 5b: 30), an outputting period further includes:
keeping, by the second energy storage sub-circuit (See Applicant’s FIG. 5: 202 and paragraph [0063]; The Examiner is interpreting the structure corresponding to the claimed sub-circuit as being a capacitor and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f), as discussed in the above “Claim Interpretation” section), a voltage of the pull-up node stable in a process of transmitting the boosted voltage of a pull-up node to a signal output terminal  (See paragraph [0039]; Therefore, since M2 functions to denoise Qn, it keeps a voltage of a pull-up node (PU) stable in a process of transmitting a boosted voltage of the pull-up node to the signal output terminal (i.e., during the process in paragraph [0086])).
	Wang does not explicitly teach that the second energy storage sub-circuit has the structure of the claimed second energy storage sub-circuit (a capacitor and structural equivalents thereof).
	However, in the same field of endeavor, shift registers (Tan, paragraph [0002]), Tan teaches:
	A second energy storage sub-circuit (See FIG. 4: C2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the driving method (as taught by Miyayama in view of Lebrun) by including the  (as taught by Wang and Tan). Specifically, it would have been obvious to add the second energy storage sub-circuit taught by Wang, where the structure is a capacitor, as taught by Tan (See Tan, FIGS. 4 and 7: diode-connected transistor T2 can be replaced by a capacitor C2. Therefore, M2 in FIG. 5b of Wang could have been implemented as a capacitor). Doing so would have reduced the noise of the output of the shift register (See Wang, paragraph [0039]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miyayama in view of Lebrun as applied to claim 10 above, and further in view of Umezaki (US 20130314139 A1).

Regarding Claim 11, Miyayama in view of Lebrun does not explicitly teach:
The shift register according to claim 10, wherein a size of the seventh transistor is greater than a size of the sixth transistor.
However, in the same field of endeavor, shift registers (Umezaki, paragraph [0001]), Umezaki teaches:
a size of a seventh transistor (15) is greater than a size of a sixth transistor (16) (See FIG. 1) (See paragraph [0219]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shift register (as taught by Miyayama in view of Lebrun) so a size of the seventh transistor is greater than a size of the sixth transistor (as taught by Umezaki). Doing so would allow for the seventh and sixth transistors to effectively control the nodes that it is connected to (See Umezaki, paragraph [0219]; Therefore, as applied to Miyayama, Q5 and Q6 can effectively turn off Q2 and Q7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	SHI; Longqiang (US-20180190231-A1): pertinent to applicant's disclosure for its teaching of a shift register with a transistor connected between a pull-up node and output (FIG. 1: T2).
	HU; Ming (US-20090303211-A1): pertinent to applicant's disclosure for its teaching of a shift register with a transistor connected between a pull-up node and output (FIG. 1: M10).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/              Examiner, Art Unit 2692